DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Relevant Prior Art
Pertinent prior art to the instant application is U.S. Publication No. 2001/0042243 by Fish et al., of which, according to the abstract discloses “a system that includes a processor and a system firmware including a plurality of customized firmware parts, with each firmware part performing system firmware functions required for and customized to only a subset of a plurality of types of processors which are operational when connected to the system, and a processor identification device, coupled to the system, which identifies which subset of the plurality of types of processors is connected to the system and in response to the identification of the type of connected processor, causes a customized firmware part corresponding to the identified types of processor to be executed by the processor.

Another pertinent prior art is U.S. Publication No. 2004/0123070 by Shidla et al. ¶ [0029] of this reference discloses a system that “upon determining the architectural identity of microprocessor 302 coupled to socket 306, the processor selector module 308 outputs a signal or data in order to activate the appropriate firmware (e.g., 310 or 312) that provides architectural support to the identified microprocessor 302. It is appreciated that firmware 310 and 312 may each provide architectural support to a different microprocessor architecture. For example, firmware 310 may provide architectural support to the architecture of microprocessor 302 while firmware 312 may provide architectural support to the different architecture of microprocessor 304. Additionally, firmware 310 and 312 may each provide architectural support to multiple microprocessors having similar architecture.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov